Title: To James Madison from William Jones, 15 August 1814
From: Jones, William
To: Madison, James


        
          Dear Sir
          Augt. 15. 1814
        
        When I came into office the Hospital establishment at Charleston So C. was on Shore maintained at a very considerable expence and though under the care of an excellent Physician Doctor Logan of the Navy, diseases were protracted or terminated mortally in a great many cases.
        Knowing the climate of S.C from some years residence at Charleston I was satisfied that a Hospital ship moored in the open Harbour accessible to the salubrous Sea Breeze which daily visits that place would be attended with the best effects. Doctor Logan perfectly coincided in opinion with

me and I ordered an old Gun Boat which had been used as a Guard Vessel having a House built over it, to be employed for that purpose. The experiment has been attended with the most gratifying result as you will see by the enclosed report. The effect is not only to be ascribed to the salubrity of the air, but to the facility afforded by the proximity of the water for the preservation of cleanliness—a better state of discipline, and means of regulating the intercourse and avoiding the introduction of ardent spirits.
        I consider the plan however as only applicable to situations open and contiguous to the sea, where of course the water is quite salt and the Sea Breeze regular. On our southern Coast where it is most Sickly on shore these situations happily abound.
        The opposite effect would doubtless be experienced on our fresh water rivers where the fogs and exhalations are unfriendly to health. Very Sincerely your Obdt Servt
        
          W Jones
        
      